Title: From George Washington to Brigadier General Henry Knox, 23 November 1779
From: Washington, George
To: Knox, Henry


        
          Dr Sir
          West point Novr 23d 1779
        
        The ordnance and ordnance stores necessary for Fort Arnold and its dependencies you will please to have allotted agreeably to a report made to me by yourself and General McDougall and Gen: du Portail. And where the artillery can be planted with propriety and safety on account of the unfinished state of the out works to have it done accordingly.
        
        The posts at Kings-ferry should be immediately supplied with two pieces of cannon (one on each side the river) to keep off the enemy’s row gallies which are beginning to appear there. When the works are in a more complete state of defence, such further aid of artillery as shall be judged absolutely necessary, may be added, tho’ it is not my intention to place many at this post; but my wish to have those which are there of the least valuable of their kind.
        The rest of the ordnance and ordnance stores which the prospect of an extensive operation against New-York had drawn to this place, and in the vicinity of it, upon, or very near the river, I would have sent to Albany on account of the easy and cheap transportation, and because it may be considered as a safe deposit for them.
        In a removal of this kind a proper attention must be had to the probable and contingent wants of the army at its places of cantonment.
        You will please to direct (if it is not already done) the company of artificers at Fredericksburg commanded by Capn Post to be withdrawn from that place as also all other small detatchments of a similar nature and under similar circumstances and have them more connected, as a number of small and seperate detatchments involve considera⟨ble⟩ expence with respect to the issues of provisions &c., while their labor possibly, might be employed to greater advantage, if they were more compact, and under a more general and frequent inspection. I am sir Your most obt servt
        
          Go: Washington
        
      